1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JESUS PACHECO,                                  )   Case No.: 1:19-cv-00774-LJO-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATIONS, AND DENYING
                                                     )   PLAINTIFF’S MOTION FOR TEMPORARY
14                                                   )   RESTRAINING ORDER AND/OR
     RALPH DIAZ, et al.,
                                                     )   PRELIMINARY INJUNCTION
15                                                   )
                    Defendants.                      )   [ECF Nos. 1, 8]
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Jesus Pacheco is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On September 4, 2019, the Magistrate Judge issued Findings and Recommendations
22   recommending that Plaintiff’s request for a temporary restraining order and/or preliminary injunction
23   be denied. The Findings and Recommendations were served on Plaintiff and contained notice that
24   objections were due within fourteen days. No objections have been filed and the time to do so has
25   expired.
26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
27   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
28   Recommendations to be supported by the record and by proper analysis.
                                                         1
1         Based on the foregoing, it is HEREBY ORDERED that:

2         1.    The Findings and Recommendations filed on September 4, 2019, are adopted in full;

3               and

4         2.    Plaintiff’s request for a temporary restraining order and/or preliminary injunction is

5               denied.

6
7    IT IS SO ORDERED.

8      Dated:   October 8, 2019                         /s/ Lawrence J. O’Neill _____
9                                             UNITED STATES CHIEF DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
